Exhibit Form of Amendment No. 1 to Employment Agreement AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT(the "Agreement") is made and entered into as of the 29th day of September, 2009 by and between Digital Lifestyles Group, Inc., a Delaware corporation whose principal place of business is 649 Sparta Highway, Suite 102, Crossville, TN38555 (the "Corporation") and Ken Page, an individual whose mailing address is (the "Employee"). RECITALS WHEREAS, the Corporation and the Employee are parties to that certain Employment Agreement dated as of September 27, 2007, a copy of which is attached hereto as Exhibit A and incorporated herein by such reference (the “Employment Agreement”). WHEREAS, the term of the Employment Agreement has automatically renewed for an additional one year term pursuant to the provisions of Section 2 thereof. WHEREAS, the parties are desirous of amending certain terms of the Employment Agreement. NOW, THEREFORE, in consideration of the mutual agreements herein made, the Corporation and the Employee do hereby agree as follows: 1.Recitals.The above recitals are true, correct, and are herein incorporated by reference. 2.Adjustment in Base Salary.Section 3(a) of the Employment Agreement is hereby amended to provide that the Base Salary payable to the Employee shall be $4,166.67 per month commencing upon the date hereof. 3.Additional Compensation.
